DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 11/09/2020 has been acknowledged and entered. New claims 22-26 have been added. Non-Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, the indicated allowability of claims 13-15 and 17 is withdrawn in view of the newly discovered reference(s) presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 13, 16-18, 20-21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Patent No. 9,123,656, from hereinafter “Hsieh”) in view of deVilliers et al. (U.S. Patent Pub. No. 2017/0338116, from hereinafter “deVilliers”).
Regarding Claim 1, Hsieh in Fig. 1-16 teaches a method of processing microelectronic workpieces, comprising: forming patterned structures on a substrate (201) including mandrels (211; Fig. 2-7); forming spacers (213) adjacent the mandrels (Fig. 8-9); forming protective caps (206B, specifically 215B) over top surface of the spacers while exposing top surfaces of the mandrels (Fig. 10-11); and removing the mandrels to leave a spacer pattern with the protective caps (Fig. 12; Col. 5, line 3 – Col. 7, line 12). 
Hsieh fails to specifically teach wherein the spacers are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels. 
deVilliers in Fig. 1-18 teaches a similar method of processing microelectronic workpieces, comprising: forming patterned structures on a substrate including mandrels (110; Fig. 1-2), forming spacers (121) adjacent the mandrels that are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels (Fig. 3-12, specifically Fig. 12 showing spacers with lower height).
deVilliers, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hsieh to include wherein the spacers are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels because this would be an obvious matter of design choice that allows the protective capping layer to be formed on the spacers to be level with the mandrels such that they are exposed similar to the fill layer (132) shown in Fig. 14 of deVilliers. This would be an obvious choice as it may eliminate the extra exposing step using patterning techniques as taught by Hsieh and replace it with a planarization step if desired to achieve protected spacer structures while exposing the mandrels for subsequent removal. 
Regarding Claim 2, Hsieh teaches removing the protective caps (Fig. 12-13, Col. 7, lines 13-21). 
Regarding Claim 3, Hsieh teaches transferring the spacer pattern to underlying layers (205/207/209) below the spacer pattern (Fig. 14-16; Col. 7, line 13-59). 
Regarding Claim 5, as in the combination above Hsieh teaches wherein forming the spacers comprises: depositing a spacer layer over the mandrels; and etching the spacer layer to form the spacers adjacent to the mandrels (Fig. 8-9; Col. 5, line 28-67) and deVilliers teaches depositing a spacer layer (120) over the mandrels (Fig. 3) and etching the spacer layer to form spacers adjacent the mandrels that are recessed with respect to the mandrels (Fig. 11; ¶’s 0023 and 0026-0028). 
Regarding Claim 8, Hsieh teaches wherein the removing the mandrels comprises etching the mandrels to leave the spacer pattern (Fig. 12-13, Col. 6, line 56 – Col. 7, line 12). 
Regarding Claim 13, Hsieh in Fig. 1-16 teaches a method of processing microelectronic workpieces, comprising: forming patterned structures on a substrate (201) including mandrels (211; Fig. 2-7); forming spacers (213) adjacent the mandrels (Fig. 8-9); forming protective caps (206B, specifically 215B) over top surface of the spacers while exposing top surfaces of the mandrels (Fig. 10-11); and removing the mandrels to leave a spacer pattern with the protective caps (Fig. 12); wherein the forming protective caps comprises: depositing a protection layer over the spacers and the mandrels; and etching the protection layer to form the protective caps over the spacers (Fig. 10-11; Col. 5, line 3 – Col. 7, line 12). 
Hsieh fails to specifically teach wherein the spacers are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels. 
deVilliers in Fig. 1-18 teaches a similar method of processing microelectronic workpieces, comprising: forming patterned structures on a substrate including mandrels (110; Fig. 1-2), forming spacers (121) adjacent the mandrels that are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels (Fig. 3-12, specifically Fig. 12 showing spacers with lower height).
In view of the teachings of deVilliers, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hsieh to include wherein the spacers are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels because this would be an obvious matter of design choice that allows the protective capping layer to be formed on the spacers to be level with the mandrels such that they are exposed similar to the fill layer (132) shown in Fig. 14 of deVilliers. This would be an Hsieh and replace it with a planarization step if desired to achieve protected spacer structures while exposing the mandrels for subsequent removal. 
Regarding Claim 16, Hsieh also fails to teach forming spacer structures by the specific method as claimed.
deVilliers teaches wherein forming spacers (121) comprises: depositing a spacer layer over the mandrels (110, Fig. 3); depositing a protection layer (130) over the spacer layer (Fig. 4); etching the protection layer to leave one or more plugs between the mandrels (Fig. 6); and etching the spacer layer to form the spacers adjacent the mandrels, the spacers comprising one or more connected spacers associated with the one or more plugs (Fig. 5 and 7; ¶’s 0023-0025). 
In view of the teachings of deVilliers, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hsieh to include forming spacer structures by the specific method as claimed because this is an alternative to the method of Hsieh wherein it is desired to leave spacer structures connected between adjacent mandrels prior to carrying out subsequent process steps as shown by deVilliers. In particular, deVilliers subsequent process steps happen to include further processing of the spacers structures to form the final recessed spacer structures as taught above. 
Regarding Claim 17, Hsieh in Fig. 1-16 teaches a method of processing microelectronic workpieces, comprising: forming patterned structures on a substrate (201) including mandrels (211; Fig. 2-7); forming spacers (213) adjacent the mandrels (Fig. 8-9); forming protective caps (206B, specifically 215B) over top surface of the 
Hsieh fails to specifically teach wherein the spacers are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels. 
deVilliers in Fig. 1-18 teaches a similar method of processing microelectronic workpieces, comprising: forming patterned structures on a substrate including mandrels (110; Fig. 1-2), forming spacers (121) adjacent the mandrels that are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels (Fig. 3-12, specifically Fig. 12 showing spacers with lower height).
In view of the teachings of deVilliers, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hsieh to include wherein the spacers are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels because this would be an obvious matter of design choice that allows the protective 
capping layer to be formed on the spacers to be level with the mandrels such that they are exposed similar to the fill layer (132) shown in Fig. 14 of deVilliers. This would be an obvious choice as it may eliminate the extra exposing step using patterning techniques as taught by Hsieh and replace it with a planarization step if desired to achieve protected spacer structures while exposing the mandrels for subsequent removal. 
Hsieh also fails to teach forming spacer structures by the specific method as claimed.
deVilliers teaches wherein forming spacers (121) comprises: depositing a spacer layer over the mandrels (110, Fig. 3); depositing a protection layer (130) over the spacer layer (Fig. 4); etching the protection layer to leave one or more plugs between the mandrels (Fig. 6); and etching the spacer layer to form the spacers adjacent the mandrels, the spacers comprising one or more connected spacers associated with the one or more plugs; wherein a plug is formed between each mandrel, and wherein a connected spacer is associated with each plug (Fig. 5 and 7; ¶’s 0023-0025). 
In view of the teachings of deVilliers, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hsieh to include forming spacer structures by the specific method as claimed because this is an alternative to the method of Hsieh wherein it is desired to leave spacer structures connected between adjacent mandrels prior to carrying out subsequent process steps as shown by deVilliers. In particular, deVilliers subsequent process steps happen to include further processing of the spacers structures to form the final recessed spacer structures as taught above. 
Regarding Claim 18, Hsieh teaches wherein the forming patterned structures comprises a lithography process and one or more hard mask layers (215A/217A, Fig. 2-7, Col. 3, line 49 – Col. 5, line 19). 
Regarding Claim 20, Hsieh teaches wherein the protective caps comprise an organic material (Col. 6, line 21-33). 
Regarding Claim 21, Hsieh teaches controlling operating variables to ensure etch selectivity and protective cap coverage amounts meet target parameters (Col. 5, line 3 – Col. 7, line 12) and deVilliers teaches controlling operating variables to ensure spacer recess amounts meet target parameters (¶ 0028). 
Regarding Claim 23, Hsieh fails to specifically teach wherein the forming of the protective caps includes forming a protection layer that extends over the top surface of the spacers and along sides of the spacers that the protection layer connects adjacent spacers and fills portions between adjacent spacers. 
deVilliers teaches forming similar protective caps (Fig. 13-14) wherein forming the protective caps includes forming a protection layer (132) that extends over the top surfaces of the spacers (121) and along sides of the spacers that the protection layer connects adjacent spacers and fills portions between adjacent spacers (Fig. 13-14; ¶’s 0029-0030). 
In view of the teachings of deVilliers, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hsieh to include wherein the forming of the protective caps includes forming a protection layer that extends over the top surface of the spacers and along sides of the spacers that the protection layer connects adjacent spacers and fills portions between adjacent spacers because this will allow the protective caps to be formed on the spacers but level with the mandrels as discussed above and furthermore it would provide protection for the target layer formed between adjacent spacer structures when they are unconnected leaving the target layer exposed during the subsequent mandrel removal step. 
Regarding Claim 24, as in the combination above, deVilliers teaches wherein the protection layer is formed over the top surfaces of the mandrels and etched back to expose the top surfaces of the mandrels while leaving the protective caps on the top surfaces of the spacers (Fig. 13-14). 
Regarding Claim 25, as in the combination above, deVilliers teaches after removing the mandrels, removing portions of the protection layer that connect and fill between adjacent spacers (Fig. 16; ¶ 0031). 
Regarding Claim 26, as in the combination above, deVilliers teaches after removing the mandrels, removing the protection layer to expose portions of the spacers previously covered by the protection layer (Fig. 16); and after removing the protection layer, etching an underlying layer (107) below the spacers to transfer a pattern of the spacers to the underlying layer (Fig. 17; ¶ 0032). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as modified by deVilliers above, in further view of Cho et al. (U.S. Patent Pub. No. 2009/0246966, from hereinafter “Cho”).
Regarding Claim 4, Hsieh as modified by deVilliers above wherein the underlying layer comprises a metal layer and a dielectric layer.
Cho teaches a similar method comprising wherein the underlying layer comprises a metal layer and a dielectric layer (Fig. 3; ¶ 0035-0036). 
In view of the teachings of Cho, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify Hsieh as modified by deVilliers above to include wherein the underlying layer comprises a metal layer and a dielectric layer because these are common underlying layers to form interconnect structures, metal wire structure and gate electrode and dielectrics having particular line widths that require a detailed pattering process. 

Claims 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as modified by deVilliers above, and further in view of Sheih et al. (U.S. Patent Pub. No. 2015/0056724, from hereinafter “Liu”).
Regarding Claims 6-7 and 9-10, While, Hsieh teaches wherein the etching selectivity between the element is high, Hsieh as modified by deVilliers above is silent with regards to teaching wherein the etching has a selectivity greater than 2 and less than 10 between material for the spacer layer and material for the mandrels, wherein the etching is performed using a plasma etch process, wherein the etching has a selectivity greater than 2 and less than 10 between material for the mandrels and material for the spacers and wherein the etching is performed using a plasma etch process.
Liu teaches a similar method comprising mandrels and spacers materials wherein an etching process is carried out to pattern said layers such that the etch selectivity between these layer is high and also wherein the etching is performed using a plasma etch process (¶ 0023-0027). 
In view of the teachings of Liu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify Hsieh as modified by deVilliers above to include wherein the etching has a selectivity greater than 2 and less than 10 between material for the spacer layer and material for the mandrels, wherein the etching is performed using a plasma etch process, wherein the etching has a selectivity greater than 2 and less than 10 between material for the mandrels and material for the spacers and wherein the etching is performed using a plasma etch process because this is commonly used etching technique to etch such layers that provides excellent etch selectivity so that features aren’t etched when etching the other layers. 

Claim 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as modified by deVilliers above, and further in view of Bergendahl et al. (U.S. Patent Pub. No. 20180076035, from hereinafter “Bergendahl”).
Regarding Claim 14, Hsieh as modified by deVilliers above fails to teach wherein the protection layer comprises an OPL. 
Bergendahl teaches a protection layer comprising an OPL (150; ¶ 0070). 
In view of the teachings of Bergendahl, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hsieh as modified by deVilliers above to include that the protection layer comprises an OPL because this is a well-known material in the art for its suitability to be patterned and or planarized and deposit conformally which would be desirable when patterning microelectronic devices.
Regarding Claim 18, Hsieh as modified by deVilliers above fails to teach wherein the mandrels comprises at least one of silicon nitride, silicon oxide, metal nitride or metal oxide. 
Bergendahl teaches a protection layer comprising an OPL (122; ¶ 0047). 
In view of the teachings of Bergendahl, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hsieh as modified by deVilliers above to include wherein the mandrels comprises at least one of silicon nitride, silicon oxide, metal nitride or metal oxide because this is a well-known material in the art for its suitability to be patterned and etched as it is very selective to other materials.


Allowable Subject Matter
Claim 11-12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the top surface for the spacers are specifically recessed with respect to top surfaces for the mandrels in a range from about 10 to 40 nanometers and wherein the specific height for the spacers is about 60 to 90 percent of the height for the mandrels. 

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach where the protective caps extend along sides of the mandrels to a height below the top surfaces of the mandrels. . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 13, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816